        Case 6:21-cv-00144-ADA Document 22 Filed 04/09/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TEXAS
                                WACO
                                WACO DIVISION


THERMOLIFE INTERNATIONAL, LLC               §
                                            §      CIVIL NO:
vs.                                         §      WA:21-CV-00144-ADA
                                            §
HUMAN POWER OF N COMPANY                    §

                  ORDER SETTING MOTION HEARING


         IT IS HEREBY ORDERED that the above entitled and numbered case is set
                                                                           set for
MOTION HEARING by Zoom Zoom on Friday, April 09, 2021 at 02:00 PM. The link will be sent
by e-mail.

       IT                      9th day of April, 2021.




                                            Alan D Albright
                                            UNITED STATES DISTRICT JUDGE
